Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 28, 2019

                                     No. 04-19-00244-CR

                                      Christopher KINES,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-07-153-CRW
                           Honorable Lynn Ellison, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due on August 12, 2019. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to September 11, 2019.
On August 27, 2019, appellant filed a motion requesting an additional extension of time to file
the brief until October 11, 2019, for a total extension of sixty days. After consideration, we
GRANT appellant’s motion and ORDER appellant to file his brief on or before October 11,
2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court